         Case 4:17-cv-00427-DCB Document 142 Filed 09/22/20 Page 1 of 11




Gregg P. Leslie, Gregg.Leslie@asu.edu, Bar # 035040 *
Ryan Lee, rdlee4@asu.edu **
First Amendment Clinic, Public Interest Law Firm
Arizona State University Sandra Day O’Connor College of Law
111 E. Taylor St., Mail Code 8820, Phoenix, AZ 85004
Telephone: (804) 727-7398
* Certified supervising attorney pursuant to L.R. Civ. 83.4(e)
** Certified limited practice student pursuant to L.R. Civ. 83.4(e)
Attorneys for Movants


                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ARIZONA

 Edward J Gladney,                             No. CV-17-00427-TUC-DCB

                Plaintiff,
                                               Motion by Human Rights Defense
                                               Center, Johnson & Klein, PLLC, Prof.
 v.                                            Gregg Leslie, and Prof. Eugene Volokh
                                               to Intervene (for the Limited Purpose of
 JT Shartle, et al.,                           Unsealing) and Unseal
                Defendants.                    Oral Argument by Certified Limited
                                               Practice Student Requested




      Movants Human Rights Defense Center, Johnson & Klein, PLLC, Prof. Gregg Leslie,

and Prof. Eugene Volokh move to intervene and unseal the Order Denying Plaintiff’s Mo-

tion for Summary Judgment, and granting Defendants’ Motion to Dismiss for Lack of Ju-

risdiction and Motion for Summary Judgment (ECF No. 131).

                                               s/ Gregg P. Leslie
                                               Gregg P. Leslie

                                               Attorney for Movants
          Case 4:17-cv-00427-DCB Document 142 Filed 09/22/20 Page 2 of 11




Gregg P. Leslie, Gregg.Leslie@asu.edu, Bar # 035040 *
Ryan Lee, rdlee4@asu.edu **
First Amendment Clinic, Public Interest Law Firm
Arizona State University Sandra Day O’Connor College of Law
111 E. Taylor St., Mail Code 8820, Phoenix, AZ 85004
Telephone: (804) 727-7398
* Certified supervising attorney pursuant to L.R. Civ. 83.4(e)
** Certified limited practice student pursuant to L.R. Civ. 83.4(e)
Counsel for Movants


                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ARIZONA

 Edward J Gladney,                                No. CV-17-00427-TUC-DCB

                 Plaintiff,
                                                  Memorandum in Support of Motion by
                                                  Human Rights Defense Center, Johnson
 v.                                               & Klein, PLLC, Prof. Gregg Leslie, and
                                                  Prof. Eugene Volokh to Intervene (for
 JT Shartle, et al.,                              the Limited Purpose of Unsealing) and
                                                  Unseal
                 Defendants.
                                                  Oral Argument by Certified Limited
                                                  Practice Student Requested


                                 INTEREST OF MOVANTS

      The Human Rights Defense Center publishes Prison Legal News, and has often sought

to unseal federal court documents and otherwise obtain public records related to prisons.

It would also like to be able to see the opinion to consider whether to write about it in its

publication.

      Johnson & Klein, PLLC, is a civil-rights and criminal-defense litigation firm in Boul-

der, Colorado, that represents prisoners in federal courts throughout the country. The firm

has represented clients who have been sexually assaulted in prison, including transgender

                                              1
          Case 4:17-cv-00427-DCB Document 142 Filed 09/22/20 Page 3 of 11




clients, and currently represents the estate and widow of a prisoner who was murdered by

another inmate in a federal prison. The firm has also represented clients in federal death

penalty prosecutions in which inmate violence in federal prisons is highly relevant to the

defense. It is important for the firm, in its litigation and advocacy work, to be able to con-

duct legal and factual research by reviewing federal judicial opinions discussing violence

by inmates, including in cases where such violence is alleged to have violated the targets’

civil rights.

    Gregg P. Leslie is a professor of practice at the Sandra Day O’Connor College of Law

of Arizona State University, as well as the Executive Director of the school’s First Amend-

ment Clinic. The clinic closely follows developments with access to courts, particularly in

Arizona, and writes about such issues on its website, https://law.asu.edu/first-amendment-

clinic.

   Eugene Volokh is the Gary T. Schwartz Professor of Law at UCLA School of Law,

where he specializes in First Amendment law. He writes extensively on various legal ques-

tions, including at the Reason Magazine site, http://reason.com/volokh. He seeks to unseal

the opinion so that he can write about it.

                                     BACKGROUND

   Plaintiff Edward Gladney filed this Federal Tort Claims Act lawsuit, alleging that the

Bureau of Prisons was responsible for failing to prevent a sexual assault on Gladney. (ECF

No. 10.) Both parties moved for summary judgment. (ECF No. 79, 109.)

   The United States moved to seal various attachments to the statement of facts attached

to its summary judgment motion, including the report of the sexual assault allegation, the

                                              2
       Case 4:17-cv-00427-DCB Document 142 Filed 09/22/20 Page 4 of 11




Bureau of Prisons staffing guidelines, and several of Gladney’s medical, psychological,

and incident reports (the “Confidential Documents”). (ECF No. 103.) The Court granted

the motion to seal. (ECF No. 108.)

   On October 23, 2019, the Court denied Gladney’s motion and granted the United States’

motion for summary judgment in a sealed opinion (the “Opinion”). (ECF No. 131.) The

Opinion appears to have been sealed on the court’s own motion; the docket does not reflect

that either party had filed such a motion.

   Movants now bring this Motion to Intervene and Unseal the Opinion.

                             SUMMARY OF ARGUMENT

   “An adjudication is a formal act of government, the basis of which should, absent ex-

ceptional circumstances, be subject to public scrutiny.” Joy v. North, 692 F.2d 880, 893

(2d Cir. 1982). “Without access to judicial opinions, public oversight of the courts, includ-

ing the processes and the outcomes they produce, would be impossible.” Doe v. Pub. Citi-

zen, 749 F.3d 246, 267 (4th Cir. 2014). Therefore, “it should go without saying that the

judge’s opinions and orders belong in the public domain.” Union Oil Co. v. Leavell, 220

F.3d 562, 568 (7th Cir. 2000).

   Even if there is some confidential material in the Opinion, “redaction is an adequate

alternative to closure, and it is preferred given our strong tradition of open court proceed-

ings.” United States v. Index Newspapers LLC, 766 F.3d 1072, 1095 (9th Cir. 2014) (inter-

nal citation omitted). Redaction can “protect [party] privacy interests while leaving other

meaningful information.” Foltz v. State Farm Mutual Auto Ins. Co., 331 F.3d 1122, 1137

(9th Cir. 2003).

                                             3
         Case 4:17-cv-00427-DCB Document 142 Filed 09/22/20 Page 5 of 11




     The Opinion decides the parties’ motions for summary judgment, and thus presumably

contains a good deal of analysis of the relevant legal principles; this analysis should be

made public, even if some of the confidential factual information is redacted. And the com-

mon law and constitutional right of public access to the Opinion is especially clear because

the Court has not “articulate[d] the factual basis for its ruling” on the record, Ctr. for Auto

Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (internal quotation

marks omitted); see also LRCiv 5.6(b) (stating that “[a]ny motion . . . to file a document

under seal must set forth a clear statement of the facts and legal authority justifying the

filing of the document under seal,” which on its face includes “the Court’s own motion” to

seal).

     Movants, who want to write about the Opinion, also have standing to intervene, as

“[n]onparties seeking access to a judicial record in a civil case . . . under Rule 24(b)(2).”

San Jose Mercury News, Inc. v. U.S. Dist. Court – N. Dist. (San Jose), 187 F.3d 1096, 1100

(9th Cir. 1999). For these reasons, Movants’ Motion to Intervene and Unseal should be

granted.

                                       ARGUMENT

I.    Movants have standing to intervene to assert the public’s common-law and
      constitutional rights of access.

     “Nonparties seeking access to a judicial record in a civil case may do so by seeking

permissive intervention under Rule 24(b)(2).” San Jose Mercury News, 187 F.3d at 1100.

“Permissive intervention to litigate a claim on the merits under Rule 24(b) requires (1) an

independent ground for jurisdiction; (2) a timely motion; and (3) a common question of


                                              4
       Case 4:17-cv-00427-DCB Document 142 Filed 09/22/20 Page 6 of 11




law and fact between the movant’s claim or defense and the main action.” Beckman Indus.

v. Int’l Ins. Co., 966 F.2d 470, 473 (9th Cir. 1992). “[W]hen a party seeks to intervene only

for the purpose of modifying a protective order,” no further “nexus of fact or law” is re-

quired, id. at 474; the same would apply for parties seeking intervention solely to unseal,

San Jose Mercury News, 187 F.3d at 1103. And where the “[intervenors] ask the court only

to exercise that power which it already has,” such as to unseal an opinion, “no independent

jurisdictional basis is needed.” Beckman Indus., 966 F.2d at 473.

   The Motion is also timely because “delays measured in years have been tolerated where

an intervenor is pressing the public’s right of access to judicial records,” San Jose Mercury

News, 187 F.3d at 1101, and the Opinion was issued only one year ago. Three factors

should be weighed to determine the timeliness of a motion: “(1) the stage of the proceeding

at which an applicant seeks to intervene; (2) the prejudice to other parties; and (3) the

reason for and length of the delay.” Id. Movants seek to unseal the Court’s final order, so

intervention will not interrupt litigation. Nor will Movants’ intervention cause prejudice,

because neither party moved to seal the Opinion. The delay, such as it is, happened simply

because Movants were unaware of the Opinion until recently, given that it was sealed.

II. The public has both a common-law and constitutional right of access to the
    Opinion.

   A. There is no “compelling reason” articulated on the record to overcome the
      strong common-law presumption of public access to judicial opinions.

   The Ninth Circuit “start[s] with a strong presumption in favor of access to court rec-

ords.” Foltz, 331 F.3d at 1135. “The presumption of access is based on the need for federal

courts, although independent—indeed, particularly because they are independent—to have

                                             5
       Case 4:17-cv-00427-DCB Document 142 Filed 09/22/20 Page 7 of 11




a measure of accountability and for the public to have confidence in the administration of

justice.” Ctr. for Auto Safety, 809 F.3d at 1096 (internal quotation marks omitted).

   This presumption of public access is therefore particularly strong for judicial opinions:

“An adjudication is a formal act of government, the basis of which should, absent excep-

tional circumstances, be subject to public scrutiny.” Joy, 692 F.2d at 893. “Without access

to judicial opinions, public oversight of the courts, including the processes and the out-

comes they produce, would be impossible.” Pub. Citizen, 749 F.3d at 267. Therefore, “it

should go without saying that the judge’s opinions and orders belong in the public domain.”

Union Oil Co., 220 F.3d at 568. “[T]he resolution of a dispute on the merits, whether by

trial or summary judgment, is at the heart of the interest in ensuring the public’s under-

standing of the judicial process.” Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172,

1179 (9th Cir. 2006) (internal quotation marks omitted).

   Accordingly, “[a] party seeking to seal a judicial record . . . bears the burden of over-

coming this strong presumption by meeting the ‘compelling reasons’ standard.” Id. at 1178.

“Under this stringent standard, a court may seal records only when it finds a compelling

reason and articulates the factual basis for its ruling, without relying on hypothesis or con-

jecture.” Ctr. for Auto Safety, 809 F.3d at 1096 (internal quotation marks omitted); see also

LRCiv 5.6(b) (stating that “[a]ny motion . . . to file a document under seal must set forth a

clear statement of the facts and legal authority justifying the filing of the document under

seal,” which on its face includes “the Court’s own motion” to seal). These “compelling




                                              6
        Case 4:17-cv-00427-DCB Document 142 Filed 09/22/20 Page 8 of 11




reasons supported by specific factual findings” must “outweigh the general history of ac-

cess and the public policies favoring disclosure, such as the public interest in understanding

the judicial process” which, as demonstrated, is especially strong for judicial opinions.

Kamakana, 447 F.3d at 1178-79 (internal quotation marks omitted).

   There appears to be no basis to overcome the presumption of access to the Opinion in

this case. If a reason exists, it would have been helpful if the Court had “articulate[d] the

factual basis for its ruling” on the record, as the Ninth Circuit requires. See id. at 1179.

When “the district court fail[s] to articulate any reason in support of its sealing order . . . the

order sealing the district court’s record must be vacated.” Hagestad v. Tragesser, 49 F.3d

1430, 1435 (9th Cir. 1995).

   To the extent there is information in the Opinion that should be kept confidential, “re-

daction is an adequate alternative to closure, and it is preferred given our strong tradition

of open court proceedings.” Index Newspapers, 766 F.3d at 1095 (internal citation omit-

ted); see also Foltz, 331 F.3d at 1137 (“third-party medical and personal records can be

redacted easily to protect third-party privacy interests while leaving other meaningful in-

formation”). The Opinion adjudicates the parties’ summary judgment motions, and thus

presumably discusses legal questions that can be understood even apart from confidential

factual details. The Opinion can therefore be unsealed, or at least easily redacted, without

disclosing confidential information. When there is only “a small number of third-party

medical and personnel records that can be redacted with minimal effort,” there is no “‘good




                                                7
        Case 4:17-cv-00427-DCB Document 142 Filed 09/22/20 Page 9 of 11




cause,’ let alone a compelling reason, for [a] protective order to overcome the strong pre-

sumption in favor of public access.” Foltz, 331 F.3d at 1137.

   B. There is also a First Amendment presumption of public access to judicial
      opinions, which has not been rebutted in the record.

   “[B]oth our common experience and the logical extension of First Amendment princi-

ples lead to the conclusion that the press’s right of access to civil proceedings and docu-

ments fits squarely within the First Amendment’s protections.” Courthouse News Serv. v.

Planet, 947 F.3d 581, 591 (9th Cir. 2020) (internal quotation marks omitted). “Where the

first amendment supplies the right of access, the party seeking access has the benefit of the

presumption that disclosure should be made; the burden is upon the proponent of closure

to justify a closure order.” Oregonian Publishing Co. v. U.S. Dist. Court, 920 F.2d 1462,

1467 (9th Cir. 1990). “This presumed right can be overcome only by an overriding right or

interest based on findings that closure is essential to preserve higher values and is narrowly

tailored to serve that interest.” Id. (internal quotation marks omitted).

   “The common law does not afford as much substantive protection to the interests of the

press and the public as does the First Amendment.” Rushford v. New Yorker Magazine,

Inc., 846 F.2d 249, 253 (4th Cir. 1988). Thus, for the reasons the common law presumption

applies to the Opinion, the “more rigorous First Amendment” presumption applies more

strongly. Id.

   The record does not shed light on what governmental interest motivated the sealing of

the Opinion. Because the sealing of a document must also be narrowly tailored to serve a

compelling interest, see Oregonian Publishing, 920 F.2d at 1465, and because “redaction


                                              8
       Case 4:17-cv-00427-DCB Document 142 Filed 09/22/20 Page 10 of 11




is an adequate alternative to closure, and it is preferred given [the Ninth Circuit’s] strong

tradition of open court proceedings,” Index Newspapers LLC, 766 F.3d at 1095 (internal

citation omitted), the Opinion should at least be unsealed and redacted to allow public ac-

cess to the substance of the Court’s adjudication of this dispute.

                                     CONCLUSION

   Movants have standing to intervene under Fed. R. Civ. P. 24(b)(2) as nonparties seeking

access to the Opinion. The Movants’ common law and First Amendment rights of public

access to the Opinion are particularly strong because “[w]ithout access to judicial opinions,

public oversight of the courts, including the processes and the outcomes they produce,

would be impossible.” Pub. Citizen, 749 F.3d at 267. If the Opinion contains confidential

information, it can easily be redacted to preserve confidentiality while leaving the substan-

tive discussion of the legal issues. The Movant’s Motion to Intervene and Unseal should

therefore be granted.

                                                  Respectfully Submitted,

                                                  s/ Gregg P. Leslie
                                                  Gregg P. Leslie
                                                  Attorney for Movants
                                                  (Counsel would like to thank Morgan
                                                  Schneer, a law student who also worked on
                                                  this motion.)




                                              9
      Case 4:17-cv-00427-DCB Document 142 Filed 09/22/20 Page 11 of 11




                           CERTIFICATE OF SERVICE

   I certify that the foregoing document was filed electronically on Sept. 22, 2020, via

CM/ECF, which served all the counsel.

                                               s/ Gregg P. Leslie
                                               Gregg P. Leslie




                                          10
